In the opinion handed down herein it is said: "It might have been added also that the sale of the bonds is illegal because the defendant, the bidder, has failed to stipulate for the return ofany premium that might have been received for the deposit of the proceeds, as is expressly required by Act No. 13 of 1924. * * *" This statement is erroneous, and should be disregarded. The bidder is not called upon by Act No. 13 of 1924, or any other law of the state, to account to the board of commissioners, or any other authority, for the premium it may receive from any bank in the state for the deposit of the proceeds of the sale of the bonds. Such premium (which does not mean the premium, if any, obtained for the bonds) belongs to the bidder or adjudicatee, and goes to the bidder, in the exercise of its right to name one of the banks in the state, giving the required security, as the depository for the proceeds of the sale.
With this correction, which does not affect the decree, the application for a rehearing is refused. *Page 67